Citation Nr: 1003734	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-30 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.  

2.  Entitlement to an increased initial rating for a lumbar 
spine disability, rated as 0 percent disabling from February 
27, 2006, through August 19, 2009, and as 10 percent 
disabling since August 19, 2009.  

3.  Entitlement to an increased initial rating for 
gastroesophageal reflux disease (GERD), rated as 0 percent 
disabling from February 27, 2006, through August 19, 2009, 
and as 10 percent disabling since August 19, 2009.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to 
February 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a respiratory disability; granted 
service connection and awarded a 0 percent disability rating 
for a lumbar spine disability, effective February 27, 2006; 
and granted service connection and awarded a 0 percent 
disability rating for GERD, effective February 27, 2006.    

A September 2009 rating decision increased the ratings for a 
lumbar spine disability and GERD, from 0 to 10 percent 
disabling, effective August 19, 2009.  However, as those 
grants do not represent total grants of benefits sought on 
appeal, the claims for increase remain before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that the Veteran filed a notice of 
disagreement for entitlement to service connection for 
bilateral shin splints in January 2007, for which the RO 
issued a July 2007 statement of the case.  However, the 
record does not show that the Veteran filed a timely appeal 
on that issue.  His appeal form specifically stated that he 
was only appealing the issues of service connection for a 
respiratory disability, an increased initial rating for a 
lumbar spine disability, and an increased initial rating for 
GERD.  Therefore, entitlement to service connection for a 
respiratory disability, entitlement to an increased initial 
rating for a lumbar spine disability, and entitlement to an 
increased initial rating for GERD are the only issues before 
the Board at this time. 



FINDINGS OF FACT

1.  The Veteran's respiratory disability existed at the time 
of his entry into service, and did not permanently increase 
in severity during his period of service.  

2.  For the period from February 27, 2006, to August 19, 
2009, the Veteran's lumbar spine disability was manifested by 
full flexion, extension, lateral flexion and rotation 
bilaterally.  It was not productive of any incapacitating 
episodes.  There was no x-ray evidence of arthritis.  
Ankylosis was not shown.  

3.  For the period since August 19, 2009, the Veteran's 
lumbar spine disability has been manifested by localized 
tenderness and guarding that were not severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  It 
has not been productive of any incapacitating episodes.  
There is no x-ray evidence of arthritis.  Ankylosis is not 
shown.  

4.  For the period from February 27, 2006, to August 19, 
2009, the Veteran's GERD was asymptomatic.  There was no 
evidence of recurring symptoms of epigastric distress with 
dysphagia, pyrosis, regurgitation, or substernal or arm or 
shoulder pain.  

5.  For the period since August 19, 2009, the Veteran's GERD 
has been no more than mild and has approximated a disability 
that is productive of symptoms recurring no more than once or 
twice yearly.  The GERD has been manifested by some vomiting, 
pyrosis, regurgitation, and occasional substernal pain, but 
those symptoms have not been persistently recurrent or 
productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The Veteran's respiratory disability existed prior to 
service and was not aggravated by active service.  38 
U.S.C.A. § 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2009).
2.  The criteria for an initial rating in excess of 0 percent 
disabling for a lumbar spine disability have not been met for 
the period from February 27, 2006, to August 19, 2009.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5236, 5237, 5238, 
5239, 5241, 5243 (2009).

3.  The criteria for an initial rating in excess of 10 
percent disabling for a lumbar spine disability have not been 
met for the period since August 19, 2009.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5003, 5236, 5237, 5238, 5239, 5241, 
5243 (2009).

4.  The criteria for an initial rating in excess of 0 percent 
disabling for GERD have not been met for the period from 
February 27, 2006, to August 19, 2009.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Codes 
(DCs) 7305, 7346 (2009).  

5.  The criteria for an initial rating in excess of 10 
percent disabling for GERD have not been met for the period 
since August 19, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Codes (DCs) 
7305, 7346 (2009).  
    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  The Veteran's respiratory 
disability, however, is not a chronic disease subject to 
presumptive service connection.     

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).    

A disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexists military 
service.  However, service connection for congenital, 
developmental, or familial diseases can be granted if 
manifestations of the disease in service constitute 
aggravation of the condition.  38 C.F.R. §§ 3.303, 3.304, 
3.310; VAOPGCPREC 82-90 (July 18, 1990); 56 Fed. Reg. 45711 
(1990).   

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 
(1995) (presumption of aggravation created by § 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere transient 
flare-up during service of a preexisting disorder does not, 
in the absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  In 
addition, the usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

On examination prior to entrance into service in December 
2004, the examiner noted that the Veteran had submitted a 
February 2001 private medical report indicating that he had 
required the use of an inhaler to treat reactive airway 
disease and bronchitis.  The examiner concluded that the 
respiratory disability had existed prior to induction.  The 
Veteran's respiratory disability was not considered to be 
disabling and the Veteran was found fit for military service.  
Because the Veteran's respiratory disability was noted at 
entrance into service, the Board finds that his respiratory 
disability was noted at entry to service and existed prior to 
service.  The pertinent question is thus whether his 
respiratory disability was aggravated by service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   

Service medical records show that the Veteran received 
treatment for acute sinusitis, dyspnea, and hyperventilation 
syndrome in March 2005.  A September 2005 medical report 
indicates that the Veteran complained of shortness of breath, 
chest pain, and difficulty swallowing and that he had a 
fever.  At a November 2005 Physical Evaluation Board 
proceeding, the Veteran was found to have no abnormalities 
other than being found unfit for further duty because of a 
low back disability.  In a January 2006 medical report, when 
the Veteran was treated for headaches, he also complained of 
sinus congestion and phlegm.  

On VA examination in August 2006, the Veteran complained of 
experiencing occasional shortness of breath but stated that 
he was unaware of any diagnosis of hyperventilation.  He 
reported using an inhaler once or twice a week.  He denied 
any history of wheezing, cough, hemoptysis, or anorexia.  He 
asserted that his shortness of breath was not related to 
exertion.  He complained that he expectorated mucus in the 
morning but did not produce mucus or sputum the rest of the 
day.  He denied any incapacitation secondary to respiratory 
disease.  The Veteran was diagnosed with reactive airway 
disease.  The examiner noted that an August 2006 pulmonary 
function test had indicated mild obstructive ventilatory 
defect.  

At an August 2009 VA examination, the Veteran complained that 
he had constant shortness of breath and stated that his lungs 
felt like they had a lot of pressure on them.  He reported 
that he was not sure if he had ever been diagnosed with 
asthma.  He stated that he had a history of weekly wheezing, 
frequent dyspnea, and a small hemoptysis.  Examination 
revealed that heart sounds, respiratory findings, diaphragm 
excursion, and chest expansion were all normal.  There was no 
evidence of venous congestion or edema, chest wall scarring, 
deformity of the chest wall, conditions that may be 
associated with pulmonary restrictive disease, or signs of 
significant weight loss or malnutrition.  A June 2009 chest 
x-ray showed non-specific small calcified granulomas of less 
than 5 millimeters in the right peri-hilar region that were 
of no clinical significance.  The lungs were demonstrated to 
be adequately inflated.  The x-ray indicated asthma and 
hypertension.  An August 2009 pulmonary function test was 
normal.  The examiner found no evidence of pulmonary 
abnormality during the examination.  The examiner reviewed 
the entire claims file and opined that the Veteran's reactive 
airway disease that had existed prior to service was not 
permanently aggravated by his period of service.  The 
examiner reasoned that the Veteran was currently not on any 
medication for his respiratory condition because he had 
stopped using his inhaler six months previously and that his 
pulmonary function test was normal.  The examiner noted that 
the Veteran currently had subjective shortness of breath with 
no evidence of lung disease or pathology.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the August 2009 VA medical opinion is 
probative and persuasive based on the examiner's thorough and 
detailed examination of the Veteran and the adequate 
rationale for the opinion.  In addition, there are no 
contrary competent medical opinions of record.   

Therefore, the Board finds that the weight of the evidence of 
record in this case shows clearly and unmistakably that the 
Veteran's respiratory disability pre-existed his entry to 
service and was not permanently worsened, or aggravated, 
during service.  The evidence does not show that the 
Veteran's preexisting respiratory disability underwent any 
permanent increase during his service because the August 2009 
VA examination found not current lung disease or pathology.  
The Board further finds that the weight of the evidence is 
against a finding that a relationship exists between the 
Veteran's active service and any current claimed respiratory 
disability.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the evidence does not support a finding of a 
medical nexus between military service and the Veteran's 
claimed respiratory disability.  The evidence also does not 
support a finding that the Veteran's pre-existing respiratory 
disability was aggravated during his period of active 
service.  The Board finds that the evidence of record weighs 
against such a finding and does not show a permanent increase 
in disability during the Veteran's service.  Thus, the Board 
finds that service connection for a respiratory disability is 
not warranted.   

The Board has considered the Veteran's assertions that his 
respiratory disability is related to his period of active 
service.  However, to the extent that the Veteran relates his 
current respiratory disability to his service, his opinion is 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).   

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's respiratory 
disability pre-existed his service and was not aggravated 
therein, and is otherwise unrelated to his active service or 
to any incident therein.  The evidence does not show a 
current respiratory disability.  Therefore, the Board finds 
that the evidence does not show that the pre-existing 
disability underwent any increase in severity during service.  
As the preponderance of the evidence is against the 
appellant's claim for service connection for a respiratory 
disability, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Lumbar Spine Disability 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).     

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2009).  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  For the purpose of rating disability 
from arthritis, the lumbar vertebrae are considered groups of 
minor joints.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation of motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2009).  
Diagnostic Code 5010, used for rating traumatic arthritis, 
directs that the evaluation of arthritis be conducted under 
DC 5003, which states that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5010.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X- ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.  In 
this case, there is no X-ray evidence of arthritis in the 
Veteran's lumbar spine for all periods under consideration.  
Therefore, the criteria listed under DC 5003 cannot serve as 
a basis for an increased rating for the lumbar spine 
disability.  The Board will therefore discuss the 
applicability of the other regulatory criteria.   

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2009). 

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides for 
evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The code for intervertebral disc syndrome (DC 5243), permits 
rating under either the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5236, 
5237, 5242, 5243 (2009).  Rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
requires evidence to show incapacitating episodes, which are 
defined as periods of acute signs and symptoms due to 
intervertebral disc syndrome that require bed rest prescribed 
by a physician and treatment by a physician.  38 C.F.R. 
§ 4.71a, Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, Note (1) (2009).

When rating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2009).  

1.  February 27, 2006, to August 19, 2009 

For the period under consideration, the Veteran's lumbar 
spine disability has been rated as 0 percent disabling under 
DC 5237, which contemplates lumbosacral strain.  38 C.F.R. 
§ 4.71a, DC 5237 (2009).  Other applicable diagnostic codes 
include DC 5236, which contemplates sacroiliac injury and 
weakness; DC 5238, which contemplates spinal stenosis; DC 
5239, which contemplates spondylolisthesis or segmental 
instability; DC 5241, which contemplates spinal fusion; and 
DC 5243, which contemplates intervertebral disc syndrome.  
38 C.F.R. § 4.71a, DCs 5236, 5238, 5239, 5241, 5243 (2009).    

It has not been contended or shown in this case that the 
Veteran currently has vertebral fracture or dislocation (DC 
5235), ankylosing spondylitis (DC 5240), or degenerative 
arthritis of the spine (DC 5242).  Specifically, no treatment 
record or VA examination show evidence of any vertebral 
fracture or dislocation, ankylosing spondylitis, or 
degenerative arthritis.  Accordingly, the diagnostic codes 
pertaining to those disabilities are not applicable in the 
instant case.  

On VA examination in August 2006, the Veteran complained of 
severe daily back pain that was elicited by standing for more 
than 30 minutes and was relieved by assuming a recumbent 
position.  He denied using any assistive devices for his 
lumbar spine and reported having a low tolerance for pain.  
He estimated that he had experienced one or to bouts of 
incapacitating pain over the previous year, which had 
resolved within one hour.  He stated that his back pain 
limited his activity.  Examination of the lumbar spine 
revealed no paraspinous spasm.  Straight leg raising was 
negative bilaterally, and reflexes at the knees and ankles 
were 2+ bilaterally.  Range of motion testing showed 90 
degrees flexion, 30 degrees extension, and 30 degrees lateral 
flexion and rotation bilaterally.  The Veteran did not 
complain of pain with active movement and did not complain of 
pain, weakness, fatigability, or lack of endurance with 
repetitive movement.  An x-ray showed mild disc space 
narrowing at L5-S1 and possible L5 pars defect.  The 
diagnosis was chronic lumbosacral strain with no evidence of 
functional impairment.  

Post-service VA medical records dated from October 2006 to 
June 2009 show that the Veteran received intermittent 
treatment for a lumbar spine disability.  The evidence shows 
that he mainly suffered from chronic low back pain.  

Under the criteria delineated in the General Rating Formula 
for Diseases and Injuries of the Spine, a higher rating of 10 
percent is warranted if there is flexion greater than 60 
degrees but not greater than 85 degrees; or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal contour; or vertebral body fracture with loss of 50 
percent or more of the height.  38 C.F.R. § 4.71a, DCs 5236, 
5237, 5238, 5239, 5241 (2009).  On VA examination in August 
2006, there was no evidence of muscle spasm, guarding, 
localized tenderness, or vertebral fracture, and the Veteran 
had normal flexion at 90 degrees as well as normal combined 
range of motion at 240 degrees.  Thus, the schedular criteria 
of DCs 5236, 5237, 5238, 5239, and 5241 cannot serve as a 
basis for an increased rating.  

In evaluating whether DC 5243, the code pertaining to 
intervertebral disc syndrome, would entitle the Veteran to a 
higher rating, the Board notes that under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a higher rating of 10 percent is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  Incapacitating episodes are defined as 
requiring bed rest prescribed by a physician and treatment by 
a physician.  On VA examination in August 2006, the Veteran 
reported experiencing one or two bouts of incapacitating pain 
over the previous year, but they had resolved within one hour 
and had not required physician-prescribed bed rest.  
Additionally, none of the VA treatment records show 
incapacitating episodes as defined by VA regulation.  Thus, 
the Veteran is not entitled to an increased rating based upon 
incapacitating episodes.

As the Veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating if his chronic 
orthopedic and neurological manifestations are evaluated 
separately and combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in August 2006, the Veteran had 90 degrees 
flexion, 30 degrees extension, and 30 degrees lateral flexion 
and rotation bilaterally.  There was no pain with active 
movement, nor was there any pain, weakness, fatigability, or 
lack of endurance with repetitive movement.  There was also 
no evidence of muscle spasm, guarding, localized tenderness, 
or vertebral fracture.  Taken together, those ranges of 
motion would not warrant a rating in excess of 0 percent 
under the general rating formula.  The requirement for a 
higher rating under the general rating formula, flexion 
greater than 60 degrees but not greater than 85 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal contour; or vertebral body fracture 
with loss of 50 percent or more of the height, is not 
demonstrated.  38 C.F.R. § 4.71a, DC 5243 (2009).      

The Veteran has not complained of neurological abnormalities 
related to his lumbar spine disability, and there is no 
objective evidence of any neurological abnormalities of the 
lumbar spine.  At the August 2006 VA examination, there was 
no evidence of neurological manifestations of the Veteran's 
lumbar spine disability.  Straight leg raising was negative 
bilaterally, and reflexes at the knees and ankles were 2+ 
bilaterally.  Therefore, the Board finds that a separate 
rating for the neurological manifestations of the Veteran's 
lumbar spine disability is not warranted.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
has considered the Veteran's complaints of pain, as well as 
all evidence of record related to limitation of motion, 
weakened motion, excess motion, incoordination, fatigability, 
and pain on motion, in determining that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
an increased rating.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic and neurological manifestations of the 
Veteran's lumbar spine disability warrant no more than a 0 
percent rating for the period under consideration.  As the 
preponderance of the evidence is against the claim for an 
increased rating for a lumbar spine disability, the appeal 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002).   

2.  August 19, 2009, to Present 

For the period under consideration, the Veteran's lumbar 
spine disability has been rated as 10 percent disabling under 
DC 5237, which contemplates lumbosacral strain.  38 C.F.R. 
§ 4.71a, DC 5237 (2009).  Other applicable diagnostic codes 
include DC 5236, which contemplates sacroiliac injury and 
weakness; DC 5238, which contemplates spinal stenosis; DC 
5239, which contemplates spondylolisthesis or segmental 
instability; DC 5241, which contemplates spinal fusion; and 
DC 5243, which contemplates intervertebral disc syndrome.  
38 C.F.R. § 4.71a, DCs 5236, 5238, 5239, 5241, 5243 (2009).    

It has not been contended or shown in this case that the 
Veteran currently has vertebral fracture or dislocation (DC 
5235), ankylosing spondylitis (DC 5240), or degenerative 
arthritis of the spine (DC 5242).  Specifically, no treatment 
record or VA examination show evidence of any vertebral 
fracture or dislocation, ankylosing spondylitis, or 
degenerative arthritis.  Accordingly, the diagnostic codes 
pertaining to these disabilities are not applicable in the 
instant case.  

On VA examination in August 2009, the Veteran complained that 
he had been unable to sustain an erection since he had been 
taking all the medication for his back.  He reported 
stiffness and severe daily low back pain that was sharp and 
dull.  He stated that his back pain radiated to the right 
lower extremity to the knee.  He denied any flare-ups or 
incapacitating episodes of his lumbar spine disability.  He 
stated that he did not use any assistive devices or aids and 
that he was able to walk one quarter of a mile.  Examination 
revealed normal posture and a slow steady gait.  There was no 
evidence of abnormal spinal curvatures, spasms, atrophy, or 
weakness.  The Veteran did have guarding, pain with motion, 
and tenderness.  The examiner noted that any muscle spasms, 
localized tenderness, or guarding were not severe enough to 
be responsible for abnormal gait or abnormal spinal contour.  
Muscle tone and strength were normal, and there was no muscle 
atrophy.  Sensory examination and reflexes of the lower 
extremities were normal.  Range of motion testing showed 20 
degrees flexion, 2 degrees extension, 5 degrees lateral 
flexion bilaterally, and 0 degrees lateral rotation 
bilaterally.  There was no pain on active motion or following 
repetitive motion.  Lasegue's sign was positive bilaterally.  
The examiner noted that the Veteran had generalized 
hypersensitivity to light touch and facial grimacing as well.  
The examiner observed that there was decreased active range 
of motion due to voluntary stiffness and guarding and 
concluded that range of motion testing was not reliable.  An 
x-ray of the lumbar spine indicated no abnormalities.  The 
examiner diagnosed the Veteran with chronic lumbar strain and 
commented that the Veteran's subjective history appeared much 
worse than the objective studies and radiographs.  

Under the criteria delineated in the General Rating Formula 
for Diseases and Injuries of the Spine, a higher rating of 20 
percent is warranted if there is flexion greater than 30 
degrees but not greater than 60 degrees; or combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, DCs 5236, 5237, 5238, 5239, 5241 (2009).  
On VA examination in August 2009, there was guarding and 
localized tenderness present, but they were not severe enough 
to be responsible for abnormal gait or abnormal spinal 
contour.  Regarding range of motion testing, the Veteran was 
found to have 20 degrees flexion, 2 degrees extension, 5 
degrees lateral flexion bilaterally, and 0 degrees lateral 
rotation bilaterally.  There was no pain on active motion or 
following repetitive motion.  However, the examiner noted 
that the Veteran had generalized hypersensitivity to light 
touch, facial grimacing, and decreased active range of motion 
due to voluntary stiffness and guarding.  The examiner 
concluded that the Veteran's subjective history appeared much 
worse than the objective studies and radiographs, and that 
this rendered the range of motion testing to be unreliable.

The Board reminds the Veteran that the duty to assist is not 
a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While 
the ranges of motion at the August 2009 VA examination may 
fit the numerical criteria for an increased rating, the Board 
finds that the range of motion testing is not valid for 
rating purposes due to the Veteran's voluntary stiffness and 
guarding and because those findings were specifically found 
to be unreliable by the examining physician who recorded 
them.  The Board also finds that there is nothing to indicate 
that reliable ranges of motion would be elicited in another 
examination.  As a result, the Board must come to a 
determination solely on the basis of reliable information 
included in the record.  38 C.F.R. § 3.655 (2009).  
Therefore, because the localized tenderness and guarding were 
not severe enough to be responsible for abnormal gait or 
abnormal spinal contour, and there is no reliable range of 
motion testing, the schedular criteria of DCs 5236, 5237, 
5238, 5239, and 5241 cannot serve as a basis for an increased 
rating.  

In evaluating whether DC 5243, the code pertaining to 
intervertebral disc syndrome, would entitle the Veteran to a 
higher rating, the Board notes that under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a higher rating of 20 percent is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  Incapacitating episodes are 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  On VA examination in August 2006, 
the Veteran did not report any incapacitating episodes of his 
lumbar spine disability.  Additionally, none of the VA 
treatment records show incapacitating episodes as defined by 
VA regulation.  Thus, the Veteran is not entitled to an 
increased rating based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating if his chronic 
orthopedic and neurological manifestations are evaluated 
separately and combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in August 2009, the Veteran had 20 degrees 
flexion, 2 degrees extension, 5 degrees lateral flexion 
bilaterally, and 0 degrees lateral rotation bilaterally.  
There was no pain with active movement, nor was there any 
pain, weakness, fatigability, or lack of endurance with 
repetitive movement.  However, as mentioned above, the Board 
has found that these ranges of motion were unreliable for 
rating purposes due to the Veteran's voluntary guarding and 
stiffness.  Additionally, there was no evidence that the 
Veteran's guarding and localized tenderness were severe 
enough to be responsible for abnormal gait or abnormal spinal 
contour.  Taken together, those orthopedic manifestations 
would not warrant a rating in excess of 10 percent under the 
general rating formula.  The requirement for a higher rating 
under the general rating formula, flexion greater than 30 
degrees but not greater than 60 degrees; or combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, is not 
demonstrated.  38 C.F.R. § 4.71a, DC 5243 (2009).  The Board 
has not considered the range of motion findings recorded at 
the VA examination because the examiner found them to be 
unreliable.

On VA examination in August 2009, the Veteran complained of 
radiating low back pain as well as erectile dysfunction due 
to his back medication.  Examination revealed that muscle 
tone and strength were normal, and there was no muscle 
atrophy.  Sensory examination and reflexes of the lower 
extremities were also found to be normal.  Lasegue's sign was 
positive bilaterally, but the examiner noted that the Veteran 
had generalized hypersensitivity to light touch and facial 
grimacing, and that his subjective history had appeared much 
worse than the objective studies.  The Board therefore finds 
that although Lasegue's sign was positive bilaterally, this 
test was unreliable due to the Veteran's generalized 
hypersensitivity to light touch and facial grimacing.  
Although the Veteran has complained of neurological 
abnormalities related to his lumbar spine disability, such as 
radiating pain or erectile dysfunction, there is no reliable 
objective evidence of any neurological abnormalities of the 
lumbar spine.  Thus, the Board finds that a separate rating 
for the neurological manifestations of the Veteran's lumbar 
spine disability is not warranted because no neurological 
findings were reliably shown on examination or diagnosed by 
the examiner.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
has considered the Veteran's complaints of pain, as well as 
all evidence of record related to limitation of motion, 
weakened motion, excess motion, incoordination, fatigability, 
and pain on motion, in determining that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
an increased rating.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic and neurological manifestations of the 
Veteran's lumbar spine disability warrant no more than a 10 
percent rating for the period under consideration.  As the 
preponderance of the evidence is against the claim for an 
increased rating for a lumbar spine disability, the appeal 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002).   

GERD 

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title Diseases of the Digestive System, 
do not lend themselves to distinct and separate disability 
ratings without violating the fundamental principle relating 
to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2009). 

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114 (2009). 

The Veteran in this case has been diagnosed with 
gastroesophageal reflux disease (GERD).  Gastroesophageal 
reflux disease is an unlisted disorder that is rated by 
analogy under DC 7305, which contemplates duodenal ulcers, 
and DC 7346, which contemplates hiatal hernia.  38 C.F.R. § 
4.114, DCs 7305, 7346 (2009).  

As the Veteran has not been diagnosed with any other 
gastrointestinal disorder, the Board finds that no other 
diagnostic codes are applicable in this instance.  38 C.F.R. 
§ 4.114. 

Diagnostic Code 7305, used for rating duodenal ulcers, 
provides for a 10 percent rating where there are mild 
symptoms recurring once or twice per year.  A 20 percent 
rating is warranted for a moderate ulcer disorder with 
recurring episodes of severe symptoms two or three times per 
year averaging ten days in duration, or with continuous 
moderate manifestations.  A 40 percent rating is warranted 
for a moderately severe ulcer condition with less than severe 
symptoms, but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  A maximum 60 percent rating is warranted for 
a severe ulcer condition with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114, DC 7305 (2009).  

Diagnostic Code 7346, used for rating hiatal hernia, provides 
for a 10 percent disability rating where the disability is 
manifested by two or more of the symptoms for the 30 percent 
rating of less severity.  A 30 percent rating is warranted 
where the disability is manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent rating is warranted where there are 
symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. § 4.114, DC 7346 (2009).  

1.  February 27, 2006, to August 19, 2009 

For the period under consideration, the Veteran's GERD has 
been rated as 0 percent disabling.  

On VA examination in August 2006, the Veteran reported that 
he had been diagnosed with acid reflux in service as a result 
of burning discomfort associated with food consumption as 
well as frequent burping.  He stated that he was currently 
free of any symptoms due to his medication.  He denied any 
symptoms suggesting acid reflux, dysphagia, epigastric or 
other pain, hematemesis, melena, nausea, vomiting, weight 
loss, or cough.  He asserted that he had, in fact, gained 
weight.  The examiner diagnosed him with gastroesophageal 
reflux with good response to current treatment regimen.  

Post-service VA treatment records dated in October 2006 and 
February 2007 show that the Veteran's GERD was asymptomatic 
with medication.  

Under DC 7305, an increased 10 percent rating is warranted if 
the disability is mild with recurring symptoms once or twice 
yearly.  38 C.F.R. § 4.114, DC 7305.  However, the August 
2006 VA examination and post-service treatment records 
indicate that the Veteran's GERD was asymptomatic with his 
medication.  Therefore, an increased rating under DC 7305 is 
not warranted.  

Similarly, a rating in excess of 0 percent is not warranted 
under DC 7346.  A 10 percent rating under DC 7346 is 
warranted when there are two or more of the following 
symptoms with less severity than that required for a 30 
percent rating: epigastric distress with dysphagia, pyrosis, 
regurgitation, and substernal or arm or shoulder pain.  
38 C.F.R. § 4.114, DC 7346.  The evidence shows that the 
Veteran has no symptoms suggesting any acid reflux, 
dysphagia, epigastric or other pain, hematemesis, melena, 
nausea, vomiting, weight loss, or cough.  He was symptom-free 
for the period under consideration.  Thus, an increased 
rating for the Veteran's GERD is not warranted under DC 7346.  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's GERD warrants no more than a 0 percent rating 
for the period under consideration.  As the preponderance of 
the evidence is against the claim for an increased rating for 
GERD, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 
2002).   

2.  August 19, 2009, to Present 

For the period under consideration, the Veteran's GERD has 
been rated as 10 percent disabling.  

On VA examination in August 2009, the Veteran complained of 
experiencing some regurgitation.  He stated that he had 
weekly vomiting, mild substernal pain that occurred 
occasionally each day, weekly heartburn, and regurgitation of 
clear fluid and partially digested food several times a week.  
He reported a history of mild hematemesis or melena during 
his period of service.  Examination revealed fair overall 
general health and no signs of anemia, significant weight 
loss, or malnutrition.  The examiner diagnosed the Veteran 
with GERD in stable condition.  

In order for a rating in excess of 10 percent to be assigned 
under DC 7305, the evidence must demonstrate recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or continuous moderate 
manifestations or more severe symptomatology.  38 C.F.R. § 
4.114, DC 7305.  In this case, the evidence of record 
indicates that the Veteran's GERD has been manifested by 
weekly vomiting and heartburn, mild occasional substernal 
pain, and some regurgitation several times a week.  There is 
no evidence, however, that the Veteran's gastroesophageal 
disability has been productive of severe symptoms averaging 
10 days in duration even once per year, or that his vomiting, 
heartburn, regurgitation, and substernal pain represent 
continuous moderate manifestations.  Therefore, the Board 
finds that an increased rating for GERD is not warranted 
under DC 7305.  

Nor is a higher rating warranted under DC 7346.  A 30 percent 
rating is warranted under DC 7346 when the disability is 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  38 C.F.R. § 4.114, DC 
7346.  In this case, the Veteran's August 2009 VA examination 
shows that he experienced intermittent symptoms, including 
occasional substernal esophageal pain, weekly heartburn and 
vomiting, and regurgitation several times a week.  However, 
no active hernias have been found on VA examination.  
Additionally, there have been no clinical findings of 
persistently recurrent epigastric distress with dysphagia and 
pyrosis, as is required for a higher rating of 30 percent, 
and the Veteran has been found to have fair general health 
and no signs of anemia, significant weight loss, or 
malnutrition.  Overall, the medical evidence does not 
indicate that the Veteran's GERD is productive of symptoms 
approaching considerable impairment of his health.  
Accordingly, the Board finds that he is not entitled to a 
rating in excess of 10 percent under this diagnostic code.  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's GERD warrants no more than a 10 percent rating 
for the period under consideration.  As the preponderance of 
the evidence is against the claim for an increased rating for 
GERD, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 
2002).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2006; rating 
decisions in November 2006 and September 2009; and a 
statement of the case in July 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2009 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a respiratory disability is denied.  

A rating in excess of 0 percent from February 27, 2006, to 
August 19, 2009, for a lumbar spine disability is denied.  

A rating in excess of 10 percent as of August 19, 2009, for a 
lumbar spine disability is denied.  

A rating in excess of 0 percent from February 27, 2006, to 
August 19, 2009, for GERD is denied.  

A rating in excess of 10 percent as of August 19, 2009, for 
GERD is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


